Title: From Alexander Hamilton to Marquis de Lafayette, 28 April 1798
From: Hamilton, Alexander
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



[New York] April the 28th. 1798.

I was very happy, My dear Marquis to receive lately a letter from you. It inclosed one from Général Dumas, which also gave me pleasure. I fear, shall hardly have time to write to him by this opportunity; but I beg you to assure him of the interest I take in what ever concerns him. As to the affair of Mr. de Beaumarchais, while I was in the office of secretary of the Treasury, I procured his account to be settled provisionally and asked an appropriation for the ballance to depend for its application on the event of an inquiry then making concernin[g] a certain million of livres of which you have no doubt heard. The result of this inquiry was not had, when I left the department; but I presume before this, Mr. Beaumarchais has information more precise through the agency of Mr. Casenove whose application for that purpose to the actual Secy of the Treasury was supported by all my influence and who wrote me that it had been effectual.
Your letter implied, as I had before understood, that though your engagements did not permit you to follow the fortunes of the republic yet your attachments had never been separated from them. In this, I frankly confess, I have differed from you. The suspension of the King and the massacre of September (of which events a temporary intelligence was received in this Country) cured me of my good will for the French Revolution.
I have never been able to believe that France can make a republic and I have believed that the attempt while it continues can only produce misfortunes.
Among the events of this revolution I regret extremely the misunderstanding which has taken place between your country and ours and which seems to threaten an open rupture. It would be useless to discuss the causes of this state of things. I shall only assure you that a disposition to form an intimate connection with Great Britain, which is charged upon us forms no part of the real Cause, though it has served the purpose of a party to impose the belief of it on france. I give you this assurance on the faith of our former friendship. And the effect will prove to you that I am not wrong. The basis of the policy of the party, of which I am, is to avoid intimate and exclusive connection with any foreign powers.
But away with politics the rest of my letter Shall be dedicated to assure you that my friendship for you will survive all revolutions & all vicissitudes.
No one feels more than I do the motives which this country has to love you, to desire and to promote your happiness. And I Shall not love it, if it does not manifest the sensibility by unequivocal acts. In the present state of our affairs with france, I cannot urge you to us—but until some radical change in france I Shall be sorry to learn you have gone elsewhere. Should the continuation of an evil course of things in your own country lead you to think of a permanent asylum elsewhere you will be sure to find in America a most cordial and welcome reception. The only thing in which our parties agree is to love you.
May I presume to beg you to make my respectful compliments & those of Mrs. Hamilton acceptable to Madame Lafayette.
Yours ever

A Hamilton.April 28. 1798.
